   Case 1:20-cv-03976-LTS-OTW Document 43 Filed 07/20/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------x
                                                      :
DEVIN G. NUNES                                        :
                                                      :
         Plaintiff,                                   :
                                                      :
v.                                                    :   Case 20-cv-3976 (LTS) (OTW)
                                                      :
                                                      :
CABLE NEWS NETWORK, INC.                              :
                                                      :
         Defendant.                                   :
                                                      X


               PLAINTIFF’S SUPPLEMENTAL BRIEF
                 IN SUPPORT OF HIS OPPOSITION
              TO DEFENDANT’S MOTION TO DISMISS
        Plaintiff, Devin G. Nunes (“Plaintiff”), by counsel, pursuant to the Court’s Order

entered June 30, 2020 [ECF No. 40], respectfully submits the following Supplemental

Brief in support of his opposition to the motion to dismiss [ECF No. 21] filed by

defendant, Cable News Network, Inc. (“CNN”):

                                       I. INTRODUCTION

        At the Initial Case Management Conference on June 30, 2020, the Court

requested supplemental briefing on the issues whether California law applies, what other

state’s laws apply, and how the choice of law analysis impacts CNN’s motion to dismiss?

        This Brief addresses the Court’s questions.

                                       II. BACKGROUND

        This defamation action arises out of (a) an article written in New York by CNN

reporter, Vicky Ward, that CNN published in New York, (b) a subsequent television



                                                    1
  Case 1:20-cv-03976-LTS-OTW Document 43 Filed 07/20/20 Page 2 of 8




broadcast (Cuomo Prime Time) that occurred at CNN’s studios in New York, and (c) the

republications of the defamatory statements by CNN in New York to 50,000,000+

followers on Twitter and Facebook.

       CNN filed a motion to transfer the case to the Southern District of New York

pursuant to 28 U.S.C. § 1404(a). [ECF No. 14]. In its memorandum in support of motion

to transfer, CNN made the following representations:

       ●       The Southern District of New York is “the district with the most
               significant connections to the case”;

       ●       The author of the online report, Ward, is “based in New York, as is anchor
               Chris Cuomo and the Cuomo Prime Time program”;

       ●       Lev Parnas, the putative source of the statements, is a Florida resident
               currently under indictment in the Southern District of New York;

       ●       Key witnesses include Joseph Bondy and Rudy Giuliani, both from
               New York;

       ●       It would be “more convenient for CNN to litigate in New York.” Ward
               “lives in New York and maintains her files there.” Similarly, “Mr.
               Cuomo’s show is produced and telecast in New York.” Indeed, “CNN
               itself has a substantial presence in New York”.

[ECF No. 16, pp. 1, 3, 4, 8, 9].

       The United States District Court granted CNN’s motion, and transferred the case

to this District pursuant to § 1404(a). [ECF No. 28].

                                   III. DISCUSSION

       Following a transfer under § 1404(a) initiated by a defendant, the transferee court

must follow the choice-of-law rules that prevailed in the transferor court. Van Dusen v.

Barrack, 376 U.S. 612, 633-634 (1964); Menowitz v. Brown, 991 F.2d 36, 40 (2nd Cir.

1993). Accordingly, in this diversity case, the Court applies Virginia choice of law rules

to determine which state’s substantive law applies.



                                             2
     Case 1:20-cv-03976-LTS-OTW Document 43 Filed 07/20/20 Page 3 of 8




A.      Virginia’s Choice Of Law Rules

        In tort actions, it is well-settled that Virginia applies the rule of lex loci delicti, or

the law of the place of the wrong, not the law of the state that has the “most significant

relationship” to a plaintiff’s injury. Kovari v Brevard Extraditions, LLC, 2020 WL

2563730, at * 14 (W.D. Va. 2020) (“Virginia courts have repeatedly rejected the

application of the test propounded by the Second Restatement, asking which state has the

‘most significant relationship’ to plaintiff's injury”). In Jones v. R.S. Jones & Assoc., the

Virginia Supreme Court expressly held as follows:

        “In McMillan v. McMillan, 219 Va. 1127, 253 S.E.2d 662 (1979), we declined an
        invitation to adopt the so-called ‘most significant relationship’ test, recommended
        by Restatement (Second) of Conflicts of Laws §§ 145, 146 (1971), for resolving
        conflicts of laws arising in multistate tort actions. 219 Va. at 1129, 253 S.E.2d at
        663. We said that we would adhere to the lex loci delicti, or place of the wrong,
        standard that had been ‘the settled rule in Virginia.’ Id. at 1128, 253 S.E.2d at
        663. According to the settled rule, “the lex loci will govern as to all matters going
        to the basis of the right of action itself, while the lex fori controls all that is
        connected merely with the remedy.” Maryland v. Coard, 175 Va. 571, 580-81, 9
        S.E.2d 454, 458 (1940) (quoting 5 R.C.L. 917 (1914)).
        …

        In other words, in this case, we apply the substantive law of Florida, the place of
        the wrong, and the procedural law of Virginia.”

246 Va. 3, 5, 431 S.E.2d 33 (1993).

        In defamation cases, Virginia Courts uniformly apply the law of the state where

the publication occurred. See, e.g., ABLV Bank v. Ctr. For Advanced Def. Studies, Inc,

2015 WL 12517012, at * 1 (E.D. Va. 2015) (“[F]or libel claims, Virginia looks to where

the statement was published”) (cited in Cockrum v. Donald J. Trump for President, Inc.,

365 F.Supp.3d 652, 669 (E.D. Va. 2019)); PBM Products, LLC v. Mead Johnson

Nutrition Co., 678 F.Supp.2d 390, 398 (E.D. Va. 2009) (“Because Mead Johnson alleges

that the defamatory Press Release was issued in Virginia, Virginia law applies”); id.



                                                3
  Case 1:20-cv-03976-LTS-OTW Document 43 Filed 07/20/20 Page 4 of 8




Meadows v. Northrup Grumman Innovation Systems, Inc., 2020 WL 476671, at * 4

(W.D. Va. 2020) (“In defamation actions, the place of the harm has traditionally been

considered to be the place where the defamatory statement was published, i.e., seen or

heard by non-parties.”) (quoting Wells v. Liddy, 186 F.3d 505, 521-522 (4th Cir. 1999));

Scott v. Moon, 2019 WL 332415, at * 3 fn. 5 (W.D. Va. 2019) (“Scott alleges that Moon

published the statements at issue on a website that he controls from Florida.

Accordingly, Florida law applies to Scott's claims against Moon.”) (citing Wiest v. E-

Fense, Inc., 356 F.Supp.2d 604, 608 (E.D. Va. 2005) (“Because Plaintiff alleges that ‘the

website in question is controlled from Defendant E–Fense, Inc.’s corporate headquarters

located in Virginia,’ and the allegedly defamatory statements were published on this

website, Virginia law applies.”)); Edwards v. Schwartz, 378 F.Supp.2d 468, 502 (W.D.

Va. 2019) (“In defamation cases, Virginia courts apply the substantive law of the state

where the defamatory statements were first published”); Scott v. Carlson, 2018 WL

6537145, at * 2 fn. 3 (W.D. Va. 2018) (“Scott alleges that Carlson, a New York resident,

published the statements at issue on a website that he created and on YouTube.

Accordingly, New York law applies to Scott’s claims against Carlson.”); Velocity Micro,

Inc. v. J.A.Z. Marketing, Inc., 2012 WL 3017870, at * 6 (E.D. Va. 2012) (“Under

Virginia law, in multi-state tort actions, commercial defamation is controlled by the law

of the state in which the tort occurred, that is the say, specifically where the defamatory

writing was first published.”) (citing Lapkoff v. Wilks, 969 F.2d 78, 81 (4th Cir. 1992)

(“Because the statements were made in Virginia, Virginia law applies.”)); Katz v. Odin,

Feldman & Pittleman, P.C., 332 F.Supp.2d 909, 914 (E.D. Va. 2004) (“because all

statements at issue in this case were allegedly published in Virginia, Virginia’s one-year




                                            4
     Case 1:20-cv-03976-LTS-OTW Document 43 Filed 07/20/20 Page 5 of 8




statute of limitations applies.”); St. Clair v. Righter, 250 F.Supp. 148, 150 (W.D. Va.

1966) (“It seems well settled that in a defamation action, the place of publication (the last

event necessary to render the tort-feasor liable) is the place of the wrong.”).

        In Gilmore v. Jones, the United States District Court for the Western District of

Virginia deviated from the accepted rule in defamation cases. The Gilmore Court was

very careful, however, to limit its holding to the unique circumstances presented in the

litigation. Gilmore involved a “multi-defendant, multi-state internet tort case”, where the

publications occurred in “multiple jurisdictions”. 370 F.Supp.3d 630, 664-665 (W.D. Va.

2019). In these unique circumstances, the District Court predicted that the Virginia

Supreme Court would define the “place of the wrong” as the “state where the plaintiff is

primarily injured as a result of the allegedly tortious online content”. Gilmore, 370

F.Supp.3d at 666.

B.      New York Law Applies

        This is not a multi-state, multi-defendant tort case.1

        This case involves statements that were published exclusively in New York.

There is but one Defendant, CNN, who, by its own admission, has a substantial presence

in New York. The author of the online article and the anchor of the television broadcast

at issue, Ward and Cuomo, are both located in New York and were located in New York

when they committed the torts of defamation.


        1
                 Even if the Court were to follow the rationale in Gilmore v. Jones, and
somehow find that this is a “multi-defendant, multi-state” defamation case, the fact is that
Plaintiff’s injuries are concentrated in Virginia or the District of Columbia where Plaintiff
works, has his office (Longworth House Office Building, Suite 1013, Washington, D.C.
20515), performs his oversight of the Intelligence Community as the Ranking Member of
the House Intelligence Committee, and was physically present at the time CNN published
its false and defamatory statements.



                                              5
  Case 1:20-cv-03976-LTS-OTW Document 43 Filed 07/20/20 Page 6 of 8




       Applying Virginia choice of law rules, New York law applies in this case because

New York is the place of publication. See Depp v. Heard, 2019 WL 8883669, at * 5

(Fairfax Cir. 2019) (“The last event necessary for an individual to become liable for

defamation in online, multi-jurisdictional cases occurs when the defamatory statement is

uploaded to the internet. Therefore, the place of the wrong in this case is the place where

the act of publication of Ms. Heard’s Op-Ed to the internet occurred.”).

       Because New York law applies, CNN’s motion to dismiss should be denied.2

                                    CONCLUSION

       At this stage of the proceeding, Plaintiff’s allegations must be viewed in the light

most favorable to him. There is no need for the Court to guess what the Virginia

Supreme Court would do or not do. Traditional choice of law rules, accepted and

uniformly applied by Virginia Courts demonstrate that California law does not and

should not apply.

       Plaintiff respectfully requests the Court to deny CNN’s motion to dismiss.3



       2
               Even assuming, arguendo, that California law applies, Plaintiff advances
additional arguments why the California procedural law does not apply in this case of
defamation per se. These arguments are set out in Plaintiff’s memorandum in opposition
to CNN’s motion [ECF No. 25, pp. 6-8], and will not be repeated here.

       3
               In Virginia, a plaintiff claiming defamation must allege the “(1)
publication (2) of an actionable statement with (3) the requisite intent.” Steele v.
Goodman, 382 F.Supp.3d 403, 418 (E.D. Va. 2019) (quoting Jordan v. Kollman, 269 Va.
569, 575, 612 S.E.2d 203 (2005)). To prevail on a claim for defamation, a party must
prove by a preponderance of the evidence that the allegedly defamatory statements are
both false and defamatory, so harming the reputation of another as to lower him in the
estimation of the community or to deter third persons from associating or dealing with
him. A statement is defamatory per se if imputes an unfitness to perform the duties of a
job or a lack of integrity in the performance of the duties or prejudices the party in his
profession or trade. Steele, 382 F.Supp.3d at 418-419 (citations and quotations omitted).
In its motion to dismiss, CNN concedes that Plaintiff has alleged the publication of false
and defamatory statements with the requisite intent – in this case, actual malice.


                                            6
 Case 1:20-cv-03976-LTS-OTW Document 43 Filed 07/20/20 Page 7 of 8




DATED:    July 20, 2020



                          DEVIN G. NUNES



                          By:   /s/ Steven S. Biss
                                Steven S. Biss (VSB # 32972)
                                (Admitted Pro Hac Vice)
                                300 West Main Street, Suite 102
                                Charlottesville, Virginia 22903
                                Telephone:     (804) 501-8272
                                Facsimile:     (202) 318-4098
                                Email:         stevenbiss@earthlink.net

                                Jeremy Zenilman, Esquire
                                (N.Y. Bar No. 4862041)
                                336 East 77th Street #9
                                New York, New York 10075
                                Telephone: (516) 650-5821
                                Email: jzenilman@hotmail.com

                                Counsel for the Plaintiff




                                       7
  Case 1:20-cv-03976-LTS-OTW Document 43 Filed 07/20/20 Page 8 of 8




                          CERTIFICATE OF SERVICE

      I hereby certify that on July 20, 2020 a copy of the foregoing was filed

electronically using the Court’s CM/ECF system, which will send notice of electronic

filing to counsel for the Defendant and all interested parties receiving notices via

CM/ECF.



                           By:    /s/ Steven S. Biss
                                  Steven S. Biss (VSB # 32972)
                                  (Admitted Pro Hac Vice)
                                  300 West Main Street, Suite 102
                                  Charlottesville, Virginia 22903
                                  Telephone:     (804) 501-8272
                                  Facsimile:     (202) 318-4098
                                  Email:         stevenbiss@earthlink.net

                                  Jeremy Zenilman, Esquire
                                  (N.Y. Bar No. 4862041)
                                  336 East 77th Street #9
                                  New York, New York 10075
                                  Telephone: (516) 650-5821
                                  Email: jzenilman@hotmail.com

                                  Counsel for the Plaintiff




                                         8
